Citation Nr: 9934041	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-44 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In May 1996, the Board remanded the veteran's claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability, to include PTSD is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If a psychosis is manifested 
to a compensable degree within the first post-service year, 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).   A personality disorder is not a 
disability for VA compensation purposes and may not be 
service-connected.  38 C.F.R. § 3.303 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that a claim 
for service connection may not be considered to be well 
grounded where there is no evidence which demonstrates the 
presence of the disorder alleged by the veteran at any time 
after discharge from service.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran's service medical records show that on enlistment 
examination dated in September 1972, the veteran was normal 
psychiatrically.  In November 1974, the veteran complained of 
having nerves of two to three weeks duration.  He stated that 
he had difficulty sleeping and personal problems. A Medical 
Board report of March 1975 indicated an initial 
hospitalization in February 1975 where the veteran stated 
that he was depressed, anorexic and anhedonic.  The veteran 
also reported that he had experienced weight loss, difficulty 
sleeping and suicidal ideation.  At the time of 
hospitalization, the veteran felt hopeless and disappointed 
that he had not achieved what he had hoped during service.  
He had called his mother and then overdosed on Valium.  At 
that time, he was diagnosed as having attempted suicide.  
After an evaluation, the Medical Board changed the veteran's 
diagnosis to chronic, severe passive dependent personality 
disorder that had existed prior to service which was 
manifested by helplessness, indecisiveness, seclusiveness and 
a tendency to avoid stress and blame others for his problems.  

In July 1975, the veteran was seen at an outpatient 
psychiatry clinic and the diagnosis of passive dependent 
personality was retained.  In September 1975, the veteran 
stated that he was upset with service, and was happy that he 
would be released in a few days.  There was no evidence of 
psychosis or neurosis.  He was diagnosed as having 
passive/aggressive personality disorder which was noted on 
his separation examination later that same month.  A Medical 
Board examination dated in October 1975, referred to an 
August 1975 reevaluation of the veteran at the Naval Regional 
Medical Center in San Diego, and affirmed the previous 
diagnosis of passive/aggressive personality disorder.  The 
veteran was found to be unfit for duty and discharged from 
service. 

In September 1993, the veteran indicated that on liberty in 
Saigon, an explosion occurred at a café and the veteran was 
only 50 yards away.  He reported that he saw dead bodies, 
some of whom were American soldiers.  He also reported that a 
friend of his, named [redacted], overdosed on heroin in 
late 1973.  The veteran reported that Mr. [redacted] was a buddy 
that he played cards and drank with.  He stated that he had 
nightmares about the café and about Mr. [redacted], who was his 
friend.  

Subsequent VA medical records to include VA examination 
reports dated in November 1993 and February and March 1994 
show that the veteran has been diagnosed with various 
disabilities ranging from substance abuse, adjustment 
disorder with depression and dependent personality and 
passive aggressive personality disorder was to be ruled out.  
On VA examination in November 1993, the veteran discussed 
service stressors, and was diagnosed as having bipolar 
affective disorder with some symptoms of PTSD.  The examiner 
noted that it was not PTSD per se, and felt that the 
veteran's life threatening experiences did not play a large 
part in his nightmares or flashbacks. 

In March 1994, a VA examiner diagnosed depressive disorder, 
rule out major depression, recurrent.  VA outpatient 
treatment records show that in December 1994, the veteran was 
treated for cocaine dependence, active.  

The veteran was examined by VA in August 1997.  The examiner 
diagnosed, history of bipolar disorder, depressed type.  

In December 1998, the U. S. Armed Services Center For 
Research of Unit Records reported that they had been unable 
to verify the veteran's claimed stressor that he was on 
liberty in Saigon and witnessed a terrorist attack on a café.  
It was noted that according to an extract from The World 
Almanac of the Vietnam War, by John S. Bowman, the last U.S. 
troops left South Vietnam on March 29, 1973.  It was also 
reported that the deck logs from the USS OKLAHOMA CITY were 
reviewed and, while there was a report of another individual 
who had died from an overdose in November 1973, there was no 
indication that a party named [redacted] overdosed on 
heroin aboard ship.  


In April 1999, the veteran was examined by VA.  The examiner 
noted that the claims file had been reviewed.  A history was 
taken, and the veteran reiterated his claimed stressors.  The 
examiner mentioned the party who had overdosed on heroin 
aboard the USS OKLAHOMA CITY in November 1973, and the 
veteran stated that it could have been that person since he 
did not have much involvement with his shipmate.  After 
examining the veteran, the examiner found that the veteran 
did not meet the criteria for PTSD and that even his 
stressors did not have confirmation.  It was noted that he 
had no history of mania and that his episodes were at best 
irritability and pressured speech.  It was opined that these 
were more related to his history of drug abuse and 
characterologic structure.  It was stated that the veteran 
had a pattern of chronic depression which was acquired.  The 
pertinent diagnoses were: dysthymia; prior history of alcohol 
and drug abuse (cocaine and alcohol); and personality 
disorder, not otherwise specified. 

In a June 1999 report of contact, the physician who examined 
the veteran in April 1999 was contacted by telephone by the 
RO.  The physician stated that the veteran's currently 
diagnosed dysthymia had its onset after military service and 
was unrelated to military service.  He also reported that the 
incident in service in 1975 when the veteran complained of 
nervousness and was given Valium was an isolated incident and 
not evidence of any chronic psychiatric disorder.  It was 
noted that when the veteran was examined subsequently, he had 
neither psychosis or neurosis, but only personality disorder, 
which was not a psychiatric disability.  It was also stated 
that since the veteran had no psychosis or neurosis at that 
time, by definition, no pre-existing psychiatric disability, 
if any existed, could have been aggravated beyond normal 
progression.  

While the veteran is competent to provide evidence of 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v Derwinski, 2Vet. 
App. 492 (1992).  It is noted that the veteran was treated in 
service 

for nervous complaints.  However, he was diagnosed as having 
a personality disability, which is not a recognized 
disability for VA compensation purposes.  Thus, as a matter 
of law, service connection for a psychiatric disability other 
than PTSD must be denied in this instance since the claim 
lacks legal merit.  Sabonis v Brown, 6 Vet. App. 426, 430 
(1994).

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998); 38 C.F.R. 3.304(f) (1999).  

The veteran has claimed service connection for PTSD.  He 
reports having memories of dead bodies after a café explosion 
in Saigon and of the overdose death of a friend aboard ship.  
The RO has attempted to verify the veteran's claimed 
stressors; however this attempt has not been successful.  
While as to well groundedness, lay testimony concerning 
stressors is sufficient, the Board notes that in addition 
there is no current diagnosis of PTSD in the record and 
subsequently no nexus between the claimed PTSD and service.  
The medical record supports a finding of dysthymia, which was 
not diagnosed in service or for many years thereafter.  In 
addition, a VA examiner has reported that the currently 
diagnosed dysthymia is not related to the veteran's in 
service treatment.  Absent diagnosis of PTSD and a nexus 
linking it to service, the veteran's claim is not plausible 
and must be denied.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a) (West 1991). VA's obligation to assist depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Board's decision serves to 
inform the veteran of the kind of evidence that is necessary 
to make his claim well grounded.


ORDER

Service connection for a psychiatric disability to include 
post-traumatic stress disorder is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

